Citation Nr: 1229018	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to the service-connected right foot disability. 

2.  Entitlement to service connection for depression to include as secondary to degenerative disc disease and degenerative joint disease of the lumbar spine and as secondary to the service-connected right foot disability. 

3.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for headaches due to VA medical treatment following a cortisone injection in January 2000. 

4.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a head laceration due to VA medical treatment following a cortisone injection in January 2000. 

5.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for cervical spine disc disease due to VA medical treatment following a cortisone injection in January 2000. 

6.  Entitlement to total disability rating for compensation based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from February 1983 to May 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 





In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In November 2010, the Board remanded the case for additional development.   

In June 2011, the Veteran submitted additional evidence on an eye disability, which he relates to his claim under 38 U.S.C.A. § 1151.  The claim was previously denied by the RO in a rating decision in March 2010, which has become final, and the Board is referring the matter as a new and material evidence claim to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

On the claim of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, in a statement in June 2011, the Veteran asserted for the first time that he had back pain since service, raising the theory of direct service connection.  As the evidence of record is insufficient to decide the applicable theories of the claim, further development under the duty to assist is needed.  

On the claim for disability compensation pursuant to 38 U.S.C.A. § 1151 for a head laceration, a cervical spine disability, and headaches, in July 2005, the RO requested from the Lexington VA Medical Center any incident report or investigative report, regarding VA medical treatment on January 25, 2000.  In its remand in November 2010, the Board requested the protocol for administering a steroid injection from the Lexington VA Medical Center.  



While the record shows that the requests were made, there is no record of a response from the VA Medical Center and further development under the duty to assist is needed.  38 C.F.R. § 3.159.

A decision of the claim of service connection for depression and the claim for a total disability rating for compensation based upon individual unemployability is deferred until the claim of service connection for a back disability and the claims under 38 U.S.C.A. § 1151 are finally adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VAMC records since June 2009.

2.  Afford the Veteran a VA orthopedic examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that degenerative disc disease of the lumbosacral spine, first documented by MRI after service in 1993, is derived from an injury, disease, or event in service. 

In formulating an opinion, the VA examiner is asked to consider these facts: 

On active duty from February 1983 to May 1984, the service treatment records contain no complaint finding, history, or treatment of low back pain.  


After service on VA examination in February 1985, the Veteran complained of back and leg trouble since September 1984.  The objective findings did not correlate well to the subjective complaints. 

Private medical records show that in October 1991 the Veteran complained of right-sided low back pain. In October 1993, the Veteran gave a history of lower back pain for two to three years.  An MRI showed degenerative disc disease of the lumbosacral spine.  In August 1996, a myelogram showed a herniated disc, and the Veteran then had a lumbar hemilaminectomy and diskectomy. 

In a statement in June 2011, the Veteran stated that his back hurt since he got out of the service.  

Note:  Lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the pain is derived from an injury, disease, or event in service.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes of the current low back disability, if so, identify the other potential causes, when the symptoms of low back pain after service as described by the Veteran are not more likely than not related to an injury, or disease, or event in service. 



And that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

3.  Request that the hospital administrator or the chief of the orthopedic service at the Lexington, Kentucky, VA Medical Center:

a).  Provide the protocol or the procedures, required for patient care, in place on January 25, 2000, in administering a shoulder injection, including whether informed consent was required and the procedures and policies for following a patient after such a procedure.   

b).  Provide a copy of any incident report or investigative report after the incident described below that would not be in the Veteran's chart. 

VA record shows that on January 25, 2000, the Veteran received an injection in his left shoulder and the last entry from the surgery care center was signed at 1449.  At 1507, the Veteran was brought to ER from the orthopedic clinic with a laceration at the back of his head after he had become dizzy and passed out, following the shoulder injection.  





If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4.  After the response from the Lexington VA Medical Center, arrange to have the Veteran's file reviewed by a VA physician not affiliated with the Lexington VAMC to determine:  

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent that the head laceration was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the treatment immediately following the administration of a shoulder injection on January 25, 2000, that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

b).  If the head laceration was not the result of fault on the part of VA, then was VA treatment the proximate cause, that is, VA treatment directly caused the head laceration.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA physician is asked to clarify whether causation cannot be determined because there are other potential causes, when VA treatment is not more likely than any other to have resulted in the head laceration and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

5.  After the above development is completed adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



